Case 1:18-md-02865-LAK Document 535-11 Filed 02/15/21 Page 1 of 15




                           Exhibit 11




                                1
1/13/2021           Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation            535-11
                                                            on the dividend scandal:Filed   02/15/21
                                                                                     The civil               Page
                                                                                               service has failed     2 of| DR
                                                                                                                  | Money    15

  DISCLOSURE OF TAX SCANDAL                                                                                                       SEE THEME

                           MONEY
                   Former Minister of Taxation on
                   the dividend scandal : civil
                   service has failed
                   Important information never reached the minister, says Benny
                   Engelbrecht (S).




    Current Minister of Transport and former Minister of Taxation Benny Engelbrecht (S) arrives at the Commission on Tax in the Court
    of Frederiksberg. (Photo: liselotte sabroe © Scanpix)
                   BY JAKOB USSING
                   NOV 25, 2020 NOTE: THE ARTICLE IS MORE THAN 30 DAYS OLD
                        EXPLAIN WORDS               LARGER TEXT             READ UP


                   It is not often that a minister criticizes the civil service in public.
                                                                           2
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                                        1/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation            535-11
                                                            on the dividend scandal:Filed   02/15/21
                                                                                     The civil               Page
                                                                                               service has failed     3 of| DR
                                                                                                                  | Money    15
                   But former Tax Minister Benny Engelbrecht (S) was clear in his speech when
                   he was questioned by the Tax Commission today.
                   A commission that is trying to get to the bottom of how foreign financiers in
                   the period from 2012 to August 2015 could drain the Danish treasury of a
                   staggering 12.7 billion kroner in dividend tax refunds. Well notice without Tax
                   discovering it, although internally there were numerous warnings about
                   problems with control in the area.
                   - I had an expectation that if there had been serious cases, then it would have
                   been laid up for me. But I was not informed at any point. There are some who
                   have failed in this context, says Benny Engelbrecht after today's interrogation.
                   So you never got any warnings that something could be wrong in the
                   dividend area?
                   - Unfortunately not. I wish I had been warned about that.
                   Minister would have intervened
                   Benny Engelbrecht was Minister of Taxation from September 2014 to June
                   2015 and thus in the period when the alleged fraud was running at the very
                   highest pace, with billions flowing out of the treasury .
                   According to the Danish authorities, this is a large number of scams that
                   foreign financiers were behind.


                        I gave a clear instruction to the Tax that if there
                        were reports of foreign tax cases, then the
                        Minister should be informed.
                        BENNY ENGELBRECHT (S), FORMER MINISTER OF TAXATION

                   But it is also a case in which numerous warnings over many years of lack of
                   control in the area never led to workable solutions.
                   And Benny Engelbrecht is in no doubt that those warnings should have
                   reached both his and his predecessors' ministerial table - and the
                                                                           3
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            2/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation            535-11
                                                            on the dividend scandal:Filed   02/15/21
                                                                                     The civil               Page
                                                                                               service has failed     4 of| DR
                                                                                                                  | Money    15
                   responsibility lies somewhere among the officials, the former tax minister
                   believes.
                   - Of course you should have involved the ministers who were, and it's not just
                   about me, he says with reference to the fact that there were a total of six tax
                   ministers in the period from 2012 to 2015.
                   - Regardless of which minister had been sitting, I am convinced that the sitting
                   minister would have chosen to intervene if the seriousness of this area had
                   been known.
                   Concrete errors
                   The former tax minister points to three specific errors.
                   The payments of reimbursement to foreign shareholders increased drastically
                   month by month while he was Minister of Taxation, but the development in the
                   monthly statements was never presented to the Minister.
                   In addition, the payment area where the dividend administration was located
                   was considered high risk, which Benny Engelbrecht was never told either.
                   And finally, in the spring of 2015, Benny Engelbrecht gave a clear message to
                   Skat that the Minister should be informed if there was information about
                   problems with foreign taxation.
                   - I gave a clear instruction to Skat that if there were reports of foreign tax
                   cases, then the minister should be informed, says Engelbrecht.




                                                                           4
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            3/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation            535-11
                                                            on the dividend scandal:Filed   02/15/21
                                                                                     The civil               Page
                                                                                               service has failed     5 of| DR
                                                                                                                  | Money    15




                   The press interviews Benny Engelbrecht when he came out of the Tax Commission. (Photo: liselotte
                   sabroe © Scanpix)
                   In mid-June, a Danish lawyer warned after a conversation with a client in
                   England that there was probably a large fraud number with dividend tax
                   underway, and that the culprit was a certain Sanjay Shah, who today is still the
                   main suspect in the Bagmandspolitiet's investigation of the case.

                          BILLION FRAUD AGAINST THE DANISH STATE
                          Den formodede svindel for 12,7 milliarder kroner er startet i
                          2012 og står på, indtil Skat opdager den i august 2015 og
                          lukker for tilbagebetalingerne af udbytteskat til udenlandske
                   But neither in the period up to June 28, when Karsten Lauritzen (V) became
                   the new tax minister, nor over the summer, the minister was informed as it
                   should have happened, according to Benny Engelbrecht.
                   Only seven weeks after the notification, when the British tax authorities had
                   also warned about the fraud number, did Tax stop making the payments, and
                   only at the end of August 2015 was Karsten Lauritzen informed, according to
                   the many interrogations in the Tax Commission.
                   The responsibility
                                                                           5
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            4/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation            535-11
                                                            on the dividend scandal:Filed   02/15/21
                                                                                     The civil               Page
                                                                                               service has failed     6 of| DR
                                                                                                                  | Money    15
                   The head of the Ministry of Taxation at the time was Jens Brøchner, and he is
                   still the highest official in the Ministry of Taxation.
                   Brøchner has explained over two lengthy interrogations in the Tax Commission
                   that the warnings did not reach him either. Whether this is a credible
                   explanation, Benny Engelbrecht will leave it up to the Tax Commission to
                   decide.
                   But Engelbrecht has no doubt that the head of department is responsible for
                   the system working so that important matters land on the minister's table.
                   - In the end, of course it is. But it is also clear that the precise course of action
                   is for the Commission to draw conclusions. I should not interfere in that.
                   Nothing points to ministers
                   Benny Engelbrecht's statement that neither he nor other ministers were
                   warned about the problems before the scandal became publicly known in
                   August 2015 has been provisionally confirmed by the large written material
                   presented in the Tax Commission.
                   A total of nine tax ministers who sat in the period 2010 to 2017 are to be
                   questioned. So far, Kristian Jensen (V), Troels Lund Poulsen (V), Peter
                   Christensen (V), Thor Möger Pedersen (SF), Holger K. Nielsen (SF), Jonas Dahl
                   (SF), Morten Østergaard (R) and Benny Engelbrecht (S) been questioned.
                   They have all been told that they were never presented with problems in the
                   area of dividends.
                   Both heads of department during the period, Peter Loft and Jens Brøchner,
                   have also confirmed that they did not talk to the ministers about problems in
                   the area of dividends.
                   While Peter Loft has acknowledged a co-responsibility for not following up
                   sufficiently on a critical audit report from 2010, Jens Brøchner has maintained
                   over two interrogations that he was never presented with problems to the
                   extent that he should have reacted.
                   After more than 100 interrogations about the dividend tax case, the Tax
                   Commission now only needs to interrogate   6
                                                                  Karsten Lauritzen (V). That
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            5/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation            535-11
                                                            on the dividend scandal:Filed   02/15/21
                                                                                     The civil               Page
                                                                                               service has failed     7 of| DR
                                                                                                                  | Money    15
                   interrogation is scheduled for Dec. 8.
                   It is still unknown whether the Tax Commission will present an independent
                   report on the dividend tax area, or whether the Tax Commission will wait and
                   present a comprehensive report when it has also examined the other
                   problems in Tax in 2023 .

                       Articles from interrogations
                       • DR has covered the Tax Commission in detail. You can read more
                            minutes below:
                       • Head of Department Jens Brøchner
                            <https://www.dr.dk/nyheder/penge/haarde-konfrontationer-i-
                            skattekommissionen-departementschef-afviser-ansvar-i> .
                       • Former Head of Department Peter Loft
                            <https://www.dr.dk/nyheder/penge/tidligere-skatte-topchef-jeg-
                            har-et-medansvar-men-det-er-der-flere-der-har> .
                       • Former director of Taxation Jesper Rønnow Simonsen
                            <https://www.dr.dk/nyheder/penge/fyret-topchef-i-skat-om-
                            milliardsvindel-jeg-havde-uddelegeret-ansvaret> .
                       • Former head of department Andreas Berggreen
                            <https://www.dr.dk/nyheder/penge/skatteskandalen-alle-sender-
                            aben-videre> .
                       • Former director of recovery Jens Sørensen
                            <https://www.dr.dk/nyheder/penge/arbejdsgruppe-i-skat-loeste-
                            problemerne-samtidig-fossede-udbytte-milliarder-ud-af> .
                       • Former department head Lisbeth Rømer
                            <https://www.dr.dk/nyheder/penge/udbyttechef-fortryder-ikke-
                            have-taget-svindelmistaenkte-med-paa-sightseeing-det-tog> .

                                                                           7
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            6/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation            535-11
                                                            on the dividend scandal:Filed   02/15/21
                                                                                     The civil               Page
                                                                                               service has failed     8 of| DR
                                                                                                                  | Money    15

                       • Former Deputy Director René Frahm Jørgensen
                            <https://www.dr.dk/nyheder/penge/tidligere-skattedirektoer-i-
                            skudlinjen-godkendte-maanedsregnskaber-mens-pengene> .
                       • Former Vice President Richard Hanlov
                            <https://www.dr.dk/nyheder/penge/tidligere-chef-i-skat-beskylder-
                            karsten-lauritzen-politisk-indblanding-i-hjemsendelser> .
                       • Former head of department Dorthe Pannerup Madsen
                            <https://www.dr.dk/nyheder/penge/tidligere-leder-i-skat-om-
                            udbyttesagen-det-hele-var-saa-uvirkeligt> .
                       • Former operations director Jim Sørensen
                            <https://www.dr.dk/nyheder/penge/kendt-skattedirektoer-skulle-
                            skaere-21-procent-samtidig-toppede-svindel-127-milliarder> .
                       • Former tax director Lars Nørding
                            <https://www.dr.dk/nyheder/penge/skattedirektoer-om-aarelange-
                            besparelser-kontrollen-var-det-eneste-sted-man-kunne> .

   MONEY RIGHT NOW




                                                                           8
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            7/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation            535-11
                                                            on the dividend scandal:Filed   02/15/21
                                                                                     The civil               Page
                                                                                               service has failed     9 of| DR
                                                                                                                  | Money    15




       MONEY TODAY AT 18:19
       Booming housing market pushes first-time buyers : How to get a foot inside




       MONEY JAN 11 AT 20:48
       Businesses are desperately waiting for crisis help : 'It's urgent. I'm in serious
       danger of closing '




                                                                           9
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            8/14
1/13/2021          Case 1:18-md-02865-LAK           Document
                               Former Minister of Taxation          535-11
                                                           on the dividend      Filed
                                                                           scandal:      02/15/21
                                                                                    The civil              Page
                                                                                              service has failed    10 of
                                                                                                                 | Money | DR15




       MONEY JAN 11 AT 18:17
       Click, click and go'daw : How corona has changed the Danes' purchases

                                                                     SHOW MORE

   OTHERS READ
       INLAND TODAY AT 19:11
       Heunicke : The British variant is spreading in Denmark


   ABROAD TODAY AT 14:22
   LIVE : The House of Representatives decides whether
   Donald Trump should stand trial

   INLAND TODAY AT 18:24
   Significant calculation error : Babies born this year can
   still not expect to be 102 years old


                                                                     SHOW MORE

   TOP STORIES
         Liveblog
                                                                          10
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            9/14
1/13/2021          Case 1:18-md-02865-LAK           Document
                               Former Minister of Taxation          535-11
                                                           on the dividend      Filed
                                                                           scandal:      02/15/21
                                                                                    The civil              Page
                                                                                              service has failed    11 of
                                                                                                                 | Money | DR15




   ABROAD TODAY AT 14:22
   LIVE : The House of Representatives decides
   whether Donald Trump should stand trial



   GAMING TODAY AT 18:15                                                       MONEY TODAY AT 18:19
   Legendary adventure hunter refuses to die: Now                              Booming housing market pushes first-time buyers :
   'Indiana Jones' is re-emerging in new venture                               How to get a foot inside

                                                                     SHOW MORE




                                                                          11
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                             10/14
1/13/2021          Case 1:18-md-02865-LAK           Document
                               Former Minister of Taxation          535-11
                                                           on the dividend      Filed
                                                                           scandal:      02/15/21
                                                                                    The civil              Page
                                                                                              service has failed    12 of
                                                                                                                 | Money | DR15




                                                                          12
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            11/14
1/13/2021          Case 1:18-md-02865-LAK           Document
                               Former Minister of Taxation          535-11
                                                           on the dividend      Filed
                                                                           scandal:      02/15/21
                                                                                    The civil              Page
                                                                                              service has failed    13 of
                                                                                                                 | Money | DR15




                                                                          13
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            12/14
1/13/2021          Case 1:18-md-02865-LAK           Document
                               Former Minister of Taxation          535-11
                                                           on the dividend      Filed
                                                                           scandal:      02/15/21
                                                                                    The civil              Page
                                                                                              service has failed    14 of
                                                                                                                 | Money | DR15




                                                                          14
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            13/14
1/13/2021          Case 1:18-md-02865-LAK           Document
                               Former Minister of Taxation          535-11
                                                           on the dividend      Filed
                                                                           scandal:      02/15/21
                                                                                    The civil              Page
                                                                                              service has failed    15 of
                                                                                                                 | Money | DR15




                                                                          15
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            14/14
